[Cite as Stine v. Unknown, 2010-Ohio-4797.]


                                     Court of Claims of Ohio
                                                                           The Ohio Judicial Center
                                                                   65 South Front Street, Third Floor
                                                                              Columbus, OH 43215
                                                                    614.387.9800 or 1.800.824.8263
                                                                               www.cco.state.oh.us




YVONNE STINE

       Plaintiff

       v.

UNKNOWN

       Defendant
       Case No. 2010-05072-AD

Deputy Clerk Daniel R. Borchert

ENTRY OF DISMISSAL



        {¶ 1} On March 23, 2010, this court issued a Return of Complaint
Form/Direction to Complete Form requiring plaintiff to file a corrected complaint naming
an appropriate state entity as defendant or face dismissal of his case. Plaintiff was also
ordered to pay the $25 filing fee or to file a poverty statement. Plaintiff has failed to
comply with the court orders.            Therefore, plaintiff’s action is DISMISSED, without
prejudice, pursuant to Civ.R. 41(B)(1). The court shall absorb the costs of this case.




                                                     ________________________________
                                                     DANIEL R. BORCHERT
                                                     Deputy Clerk
cc:
Yvonne Stine
103 Phila
Freeport, Ohio 43973
DRB/laa
Filed 6/4/10
Sent to S.C. reporter 10/1/10